Title: From Thomas Jefferson to Edward Bancroft, 6 May 1787
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Marseilles May 6. 1787.

I recieve your favor of Mar. 27. just as I am setting out for Bourdeaux, Nantes, Lorient and Paris where I shall be about the middle of June. I have hastily scribbled therefore the inclosed letter to Mr. Wythe, which will explain to Mr. Paradise what I suppose best for him to do, without repeating it here which my hurry scarcely admits. If I can do any thing further for him in this or any other matter hereafter, I beg him at all times to command me freely. As he is thinking to retire from London, I cannot help supposing he will find it best to exchange the gloomy climate of England for the genial one of Provence or the riviere of Genes. Be so good as to assure both him and Mrs. Paradise of my constant esteem and accept yourself those sentiments of friendship and respect with which I have the honour to be Dear Sir your most obedt. & most humble servt.,

Th: Jefferson


P.S. Bring Mr. Paradise with you to Paris and we will there have a consultation on the climate which may best suit him.

